Title: To Benjamin Franklin from the Duc de Croÿ, [1 March 1779]
From: Croÿ, Anne-Emmanuel-Ferdinand-François, duc de
To: Franklin, Benjamin


[March 1, 1779]
Le Duc de Croÿ a fait resouvenir que dans la notte quil avoit donné Lannée passée pour que les vaisseaux du Roy menage et ayent tous les egards pour M Coock on navoit pas parlé des corsaires.
Sur sa remarque M de Sartinne vient de faire ecrire la lettre la plus forte et circulaire pour que tous nos corsaires soient avertis davoir les plus grands egards pour M Coock &c.
Il seroit bon que les corsaires insurgents ayent le meme ordre M de Sarcefiel, a ma demende, doit deja en avoir parlé.
 
Notations in different hands: Le Duc de Croy / sans date
